Citation Nr: 0206721	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative arthritis of the cervical 
spine.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected status post thoracotomy with excision of 
tuberculoma of the right lung, with residual mild restrictive 
pulmonary disease.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected residual tender scar.  

4.  Whether the veteran submitted a timely substantive appeal 
as to the issue of entitlement to a compensable evaluation 
for service connected degenerative joint disease of the 
lumbar spine.  

(An additional issue, the merits determination as to 
entitlement to a compensable evaluation for service connected 
degenerative joint disease of the lumbar spine, will be the 
subject of a later decision.)


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
December 1974 to March 1997.  The record also reflects 
additional unverified active service of 1 year, 9 months, and 
2 days.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore which 
denied, among other things, the veteran's claim of 
entitlement to service connection for a lower back disorder.  
In the same rating decision, the RO granted service 
connection for degenerative arthritis of the cervical spine, 
assigning a noncompensable evaluation, and also granted 
service connection for status post thoracotomy with excision 
of tuberculoma, right lung, with residual tender scar, 
assigning a 10 percent evaluation.  In January 1998 the 
veteran filed a timely notice of disagreement (NOD).  The RO 
provided the veteran a statement of the case (SOC) in 
November 1998.  At that time, the RO issued a subsequent 
rating decision, which granted the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, assigning a noncompensable 
evaluation.  In January 1999 the veteran perfected his appeal 
as to the increased rating issues and indicated his 
disagreement with the noncompensable evaluation assigned to 
his service-connected lumbar spine disorder.  The issues were 
certified to the Board.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.28, 19.29(b), 19.30, 20.302 (2001).  

In May 2000 the Board remanded to the RO the issues of 
entitlement to an increased evaluation for the service-
connected degenerative arthritis of the cervical spine and 
the status post thoracotomy with excision of tuberculoma 
right lung with residual tender scar for further development 
and a VA examination.  The RO was instructed to return the 
issues to the Board in the event they remained denied after 
development and readjudication.  

The RO issued a supplemental statement of the case (SSOC) in 
February 2001, in which the evaluation of the veteran's 
service-connected degenerative arthritis of the cervical 
spine was increased from 10 percent to 20 percent disabling.  
In addition, his service-connected status post thoracotomy 
with excision of tuberculoma of the right lung, with residual 
scar, was reclassified as status post thoracotomy with 
excision of tuberculoma right lung with residual mild 
restrictive pulmonary disease and assigned a separate 10 
percent evaluation.  His service-connected tender scar was 
also assigned a separate 10 percent evaluation.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that, on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability ratings.  

Additionally, in April 2001 the RO determined that the 
veteran had not submitted a timely substantive appeal as to 
the evaluation assigned his service-connected degenerative 
joint disease of the lumbar spine.  The veteran filed an NOD 
as to that determination later that month.  An SOC was issued 
along with notification of his appellate rights.  In July 
2001 the veteran submitted a substantive appeal as to the 
timeliness of his previous substantive appeal.  

Prior to determining whether the veteran is entitled to a 
compensable evaluation for service connected degenerative 
joint disease of the lumbar spine, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.  

FINDINGS OF FACT

1.  The veteran's service-connected degenerative arthritis of 
the cervical spine is manifested by pain and severe 
limitation of motion.  

2.  The veteran's service-connected status post thoracotomy 
and excision of tuberculoma right lung with residual mild 
restrictive pulmonary disease is manifested by no more than 
77 percent of the predicted forced expiratory volume in one 
second (FEV-1) post drug.  

3.  The veteran's service-connected residual tender scar is 
superficial and manifested by no more than tenderness and 
pain on manipulation.  

4.  In a rating decision dated November 12, 1998, the RO 
granted the veteran's claim of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, and assigned a noncompensable evaluation.  

5.  In January 1999, the RO received a notice of disagreement 
as to the noncompensable evaluation assigned the service-
connected degenerative joint disease of the lumbar spine.  

6.  The RO issued a statement of case to the veteran in 
February 1999.  

7.  The RO certified the issue of entitlement to a 
compensable evaluation for service-connected degenerative 
joint disease of the lumbar spine to the Board in May 1999.  

8.  There is an approximate balance in the evidence as to 
whether the veteran's submission of a VA Form 9 to the Board 
in September 1999, on the issue of a compensable evaluation 
for his degenerative joint disease of the lumbar spine, 
should be considered to have constituted a timely perfection 
of his appeal as to that disability rating.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for service-connected degenerative arthritis of the cervical 
spine have been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. § 4.72, Diagnostic Code 5290 (2001).

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected status post thoracotomy and 
excision of tuberculoma with residual mild restrictive 
pulmonary disease have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6844 (2001).

3.  The schedular criteria for an evaluation in excess of 10 
percent for a service-connected residual tender scar have not 
been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

4.  Giving the veteran the benefit of the doubt, the Board 
concludes that he submitted a timely substantive appeal 
regarding the issue of entitlement to a compensable 
evaluation for service-connected degenerative joint disease 
of the lumbar spine; thus, the Board has jurisdiction over 
the matter, and the appeal is continued.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  These 
changes in the law are applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000). 

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would appear to include cases which had been decided 
by the Board before the VCAA, but were pending in Court at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit has recently held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published new regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

We have carefully reviewed the veteran's claims file, to 
ascertain whether further remand to the RO is necessary in 
order to assure compliance with the new legislation.  We note 
that the development of medical evidence appears to be 
complete.  By virtue of the SOC's and a supplemental SOC 
provided by the RO in November 1998, February 1999, February 
2001, and May 2001, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  



Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter again 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).  

II.  Increased Rating

A.  Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained 
therein represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual disability in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  

B.  Factual Background

Service medical records indicate that the veteran began 
complaining of neck pain following a motor vehicle accident 
in January 1984.  

In November 1986 the veteran was diagnosed with right upper 
lobe tuberculosis.  Initially, the tuberculosis was treated 
with medications.  When the veteran's condition did not 
improve, a thoracotomy with excision of a tuberculoma of the 
right lung was performed.  Following the surgery the veteran 
continued to complain of right chest pain and tenderness at 
the site of the incision.  He also complained of painful deep 
breathing and shortness of breath.  

Examinations in service reported a painful, well healed scar.  
In November 1989 it was noted that there was no active 
tuberculosis and the veteran's lungs appeared clear.  At the 
time of his retirement examination, he continued to report 
shortness of breath.  

The veteran was afforded a VA examination in May 1997, at 
which time he complained of shortness of breath after 15 
minutes of exertion.  It was noted that he did not have a 
cough or orthopnea.  There was a scar running from his right 
back to just under his nipple on that side.  In addition, 
there were two chest tube scars and a shallow movable lump, 
which was thought to be a lipoma, noted.  The veteran was 
diagnosed as status post thoracotomy with excision of 
tuberculoma, right lung, with a residual tender scar.  

Examination of the cervical spine revealed painless range of 
motion from 0 to 30 degrees on forward flexion; 0 to 30 
degrees on backward extension; 0 to 40 degrees on lateral 
flexion; and rotation to 55 degrees.  There was no swelling, 
deformity, crepitus, or tenderness.  Diagnostic testing 
revealed mild degenerative changes.  The veteran was 
diagnosed with degenerative arthritis of the cervical spine.  

In a rating decision dated in June 1997 the veteran was 
granted service connection for degenerative arthritis of the 
cervical spine, and assigned a noncompensable disability 
rating for that disorder.  He was also service connected for 
status post thoracotomy with excision of tuberculoma, right 
lung, with residual tender scar, assigned a 10 percent 
evaluation.  The veteran timely appealed those issues, and 
they were properly certified to the Board.  

The Board remanded the issues of a compensable evaluation for 
degenerative arthritis of the cervical spine, and an 
evaluation in excess of 10 percent for status post 
thoracotomy with excision of tuberculoma of the right lung 
with residual tender scar.  In the May 2000 remand, the Board 
instructed the RO to request from the veteran the identities 
of any other medical professionals from who he had received 
treatment, and to then obtain records of any such treatment.  
The RO was further instructed to afford the veteran another 
VA examination.  

The physician was to review the claims folder and the remand 
decision before examining the veteran.  The remand instructed 
the examiner to set forth all current complaints, pertinent 
clinical findings, and diagnoses.  More specifically, the 
examiner was asked to comment on the functional loss, if any, 
due to pain, fatigue, or weakened movement of the cervical 
spine.  The examiner was also to opine as to the etiology of 
the veteran's pain.  With respect to the residuals of the 
thoracotomy, the examiner was to comment on the veteran's 
complaints, symptoms, and clinical findings.  The examiner 
was also to determine whether there was any disability 
resulting from the thoracotomy, and whether the scar was 
tender or painful.  

Following the development ordered by the remand, the RO was 
instructed to readjudicate the veteran's claim.  If any 
benefit sought on appeal continued to be denied, the RO was 
to return the case to the Board for further appellate review.  

In January 2001 the veteran was afforded another VA 
examination.  The examiner specifically noted review of the 
veteran's claims folder and the remand instructions.  

As far as his arthritis of the cervical spine is concerned, 
the veteran reported difficulty doing deskwork because of 
pain in his neck.  According to the veteran, he has to stop 
working after an hour and a half to stretch.  He reported 
that the stiffness in his neck is worse in the morning and 
that it radiates to his shoulders but is worse on the right 
side.  The veteran further reported fatigability and weakness 
that is somewhat relieved by muscle relaxants.  He stated 
that he is generally able to tolerate the flare-ups, which do 
not take him from his job.  

Examination of the veteran's cervical spine revealed pain on 
manipulation from C4 to C7.  There were obvious paravertebral 
muscle spasms, although both shoulders were symmetrical and 
there was no sign of atrophy.  No gross deformity or 
crepitation with movement of the spine was noted.  

The veteran had painless range of motion on forward flexion 
from 0 to 20 degrees; on backward extension from 0 to 10 
degrees; lateral flexion bilaterally from 0 to 20 degrees; 
and rotation from 0 to 30 degrees.  He had painful passive 
motion on forward flexion from 20 to 30 degrees; on backward 
extension from 10 to 20 degrees; on lateral flexion 
bilaterally from 20 to 30 degrees; and rotation from 30 to 40 
degrees.  The examiner noted obvious painful facial 
expressions during the examination.  

The examiner had the veteran do exercises with forward 
flexion, backward extension, and rotation until he began to 
show signs of fatigue, at which time his range of motion was 
re-evaluated.  There was painless range of motion on forward 
flexion from 0 to 15 degrees; backward extension from 0 to 10 
degrees; lateral flexion bilaterally from 0 to 15 degrees; 
and rotation from 0 to 20 degrees.  There was painful passive 
motion on forward flexion from 15 to 20 degrees; on backward 
extension from 10 to 20 degrees; on lateral flexion 
bilaterally from 15 to 30 degrees; and rotation from 20 to 30 
degrees.  

X-rays of the cervical spine revealed mild degenerative 
arthritis.  Other diagnostic testing revealed impingement 
upon the right C5-6 neural canal secondary to hypertrophy of 
the inferior aspect of the right facet of the C6 vertebra.  
There were also mild osteophyte formations seen along the 
posterior aspect of the C5 vertebral body; however, there was 
no significant spinal stenosis, herniated invertebral disk, 
or encroachment upon the left neural canal noted.  



With reference to his service-connected status post 
thoracotomy with excision of tuberculoma of the right lung, 
the veteran complained of shortness of breath on exertion.  
He reported difficulty walking more than a quarter of a mile 
or climbing more than two flights of stairs.  He denied 
shortness of breath when resting.  He denied a significant 
cough or night fever, although he reported occasional night 
sweats.  The veteran indicated a weight loss of approximately 
15 pounds during the year prior to the examination.  

Physical examination revealed moving symmetrical rib cages 
with no obvious restriction in the chest wall and no gross 
deformity.  The veteran's breath sounds were audible 
throughout both lung fields and seemed to be distant mainly 
on the right side due to possible thickening of pleura.  
There was no wheezing or rales.  Diagnostic and clinical 
testing revealed no active disease.  The pulmonary function 
tests revealed forced vital capacity (FVC) 3.96 or 76 percent 
of predicted, post drug 3.61 or 69 percent of predicted.  His 
FEV-1 was 3.18 or 83 percent of predicted, post drug was 2.95 
or 77 percent of predicted.  His FEV-1/FVC was 80 or 110 
percent of predicted, post drug 83 or 112 percent of 
predicted.  The pulmonary function tests showed mild 
restrictive ventilatory defect and normal diffusion capacity.  
The veteran was diagnosed with status post right upper 
lobectomy for pulmonary tuberculosis with residual mild 
restrictive pulmonary disease.  

When asked about his surgical scar, the veteran reported pain 
in the anterior part as well as the mid-portion of the 
thoracotomy incision.  He further reported soreness and 
stiffness, which was aggravated by deep breathing, coughing, 
or heavy lifting.  He said the pain would become more 
prominent when he sat and typed during his daily work 
activities.  

Examination revealed a surgical scar 29 by 1-centimeter (cm), 
with no keloid formation.  There was no evidence of 
irritation, although manipulation of the scar was sensitive 
to touch in the mid-axillary line and especially in the 
anterior distal end of the scar.  There was also no evidence 
of non-union of cartilage in the anterior portion of the 
scar, although it was painful to pressure and manipulation.  
The examiner noted a 4-cm lipoma located just above the 
anterior distal end of the incision, which was mobile and 
asymptomatic.  The veteran was diagnosed with a scar, right 
thoracotomy with chronic intercostal neuritis - symptomatic.  

C.  Cervical Spine

The veteran is seeking an evaluation in excess of 20 percent 
for his service-connected degenerative arthritis of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5290 
(spine, limitation of motion of, cervical).  

Arthritis is evaluated under 38 C.F.R. § 4.71a, DC 5003.  
Pursuant to that code, arthritis, when established by X-ray 
evidence, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine is assigned a 10 percent disability 
rating; moderate limitation of motion is assigned 20 percent; 
and severe limitation of motion is assigned a 30 percent 
rating.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6. 

As mentioned above, when the issue is one of entitlement to 
an increased disability rating, the current level of 
disability is of primary concern.  Francisco, supra.  In 
fact, the Board remanded this issue to get an indication of 
the veteran's current level of disability.  



The veteran has continuously complained of neck pain since 
his January 1984 motor vehicle accident.  Since that time, 
examiners have noted limitation of motion and objective 
evidence of pain.  Furthermore, diagnostic testing has 
consistently revealed mild degenerative changes in his 
cervical spine.  

The January 2001 VA examination revealed range of motion on 
forward flexion from 0 to 30 degrees; backwards extension 
from 0 to 20 degrees; lateral flexion from 0 to 30 degrees; 
and rotation from 0 to 40 degrees.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where a disability rating is 
based upon limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59.  

In the present case, the competent medical evidence of record 
indicates that the veteran is additionally disabled due to 
pain and fatigue.  In fact, once the veteran was fatigued, he 
only had painless range of motion on forward flexion from 0 
to 15 degrees; on backward extension from 0 to 10 degrees; on 
lateral flexion from 0 to 15 degrees; and on rotation from 0 
to 20 degrees.  Therefore, after evaluating all of the 
evidence of record, the Board finds that the veteran's 
service-connected degenerative arthritis of the cervical 
spine is severe, and is most appropriately evaluated as 30 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  See also DeLuca, supra.  

The Board has considered whether the veteran would be more 
adequately evaluated under a different diagnostic code; 
however, inasmuch as the veteran's chief complaint has been 
of painful motion we believe his condition is properly 
evaluated under DC 5290.  



In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected degenerative arthritis of 
the cervical spine, as the Court indicated can be done in 
this type of case.  We, of course, defer to the RO to assign 
an effective date for the 30 percent rating being awarded 
pursuant to this decision.  However, upon reviewing the 
longitudinal record in this case, we find that, at no time 
since the filing of the veteran's claim for service 
connection, in April 1997, has his arthritic disability been 
more disabling than as currently rated under this decision.  

D.  Residual Restrictive Pulmonary Disease

The veteran's service-connected status post thoracotomy and 
excision of a tuberculoma from his right lung, with residual 
mild restrictive pulmonary disease, is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.97, DC 6844, for 
post-surgical residual (lobectomy, pneumonectomy, etc.).  

Pursuant to DC 6844, a 100 percent evaluation is awarded for 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of FEV-1/FVC less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Sixty 
percent is awarded for FEV-1 of 40 percent to 55 percent 
predicted, or; FEV-1/FVC of 40 percent to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted 
is assigned an evaluation of 30 percent.  Ten percent is 
assigned for FEV-1 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted.  

In the present case, the veteran's January 2001 VA 
examination indicated FEV-1 to be 83 percent of predicted and 
77 percent of predicted post drug.  It also revealed FEV-
1/FVC of 110 percent of predicted and 112 percent of 
predicted post drug.  The pulmonary function tests showed 
only mild restrictive ventilatory defect and normal diffusion 
capacity.  Therefore, the veteran is most accurately 
evaluated as 10 percent disabled.  

The next highest evaluation of 30 percent is only warranted 
for FEV-1 at 56 to 70 percent of predicted or for FEV-1/FVC 
56 to 70 percent.  Even post drug, the veteran's lowest FEV-1 
was 77 percent and the lowest FEV-1/FVC was 110 percent.  
Therefore, the veteran is not entitled to an evaluation of 30 
percent under Diagnostic Code 6844.  

E.  Residual Scar

Scars that are superficial and poorly nourished with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Scars that are superficial and tender 
and painful on objective demonstration warrant a 10 percent 
rating.  DC 7804.  Scars that limit the function of any part 
affected are rated based upon limitation of function of the 
part affected.  DC 7805.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31.  Again, the Board notes that when the issue is 
that of an increased rating, the current level of disability 
is of primary concern.  See Francisco, supra.  

In the present case, the veteran has complained of pain at 
the site of the incision since the surgery was performed in 
service.  He has complained of right chest pain especially 
upon deep breathing, coughing, and heavy lifting.  At the 
time of his January 2001 VA examination the veteran reported 
discomfort while sitting and typing at work, which requires 
him to stop working and stretch.  Clinical evaluation 
revealed no keloid, and no evidence of irritation or non-
union.  The scar was noted to be sensitive to touch, 
pressure, and manipulation.  

Inasmuch as the veteran's scar was superficial, tender, and 
painful on objective demonstration such as touch, pressure, 
and manipulation, the Board finds that it is most accurately 
evaluated as 10 percent disabling under Diagnostic Code 7804.  

There is no evidence that his scar is disfiguring such as to 
warrant evaluation under a different diagnostic code.  


III.  Timeliness of Substantive Appeal

A.  Factual Background

In April 1997 the veteran filed a claim seeking among other 
things, service connection for a low back disorder.  In a 
rating decision dated in June 1997, the RO denied the 
veteran's claim.  The veteran submitted a notice of 
disagreement as to that decision in January 1998.  

The RO, in a subsequent rating decision dated in November 
1998, granted service connection for degenerative joint 
disease of the lumbar spine and assigned a noncompensable 
disability rating.  In January 1999 the veteran submitted a 
notice of disagreement on a VA Form 9, "Appeal to Board of 
Veterans' Appeals," as to the evaluation assigned for the 
low back.  

The RO issued a statement of the case concerning the issue of 
the disability rating for the low back in February 1999.  The 
letter transmitting the SOC informed the veteran that he 
needed to file a formal appeal with the RO in order to 
perfect his appeal to the Board.  According to the text of 
the transmittal letter, a VA Form 9 was enclosed for him to 
complete and return.  The veteran was informed that he would 
need to perfect his appeal within 60 days after the date of 
the letter, or within the remainder of the one-year period 
from the date of notice of the action appealed, or else his 
claim for a compensable evaluation for his lumbar spine 
disorder would be closed.  On the second page of the file 
copy of transmittal letter, the typed line indicating 
enclosure(s) with the correspondence indicates "VA Form 9."  
However, that entry has been scratched out, in the same color 
ink used to date the letter, and therefore it appears that a 
Form 9 was not enclosed.  

In May 1999 the issue of entitlement to a compensable 
evaluation, among other issues, was certified to the Board 
for appellate review.  On September 10, 1999, the Board 
received a photocopy of the VA Form 9 which had been 
submitted by the veteran to the RO in January 1999, with 
additional commentary from the veteran added to the form.  
Attached to the Form 9 were copies of the Board's June 1999 
letter to the veteran advising that his file had reached the 
Board, and new medical evidence, including a report of 
treatment for low back pain, that had not previously been 
considered by the RO.

In an April 2001 letter concerning rating action as to 
several claims, the RO notified the veteran of its 
determination that he had not perfected his appeal as to the 
issue of a compensable evaluation for degenerative joint 
disease of the lumbar spine, and that that therefore the 
issue was no longer on appeal.  The veteran was notified of 
his appellate rights.  Later in April 2001, he filed an NOD 
as to the timeliness of his appeal on the low back rating 
issue.  The RO issued an SOC in May 2001, noting that the 
Form 9 as to the low back rating issue had been submitted to 
the Board in September 1999, but not to the RO.  The veteran 
responded with a new Form 9, received by the RO in July 2001, 
in which he contended that he had filed a timely appeal on 
the matter of the rating for his low back.

B.  Legal Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by an RO is initiated by an 
NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.



In the present case, the RO granted service connection for 
degenerative joint disease of the lumbar spine in November 
1998.  The veteran initiated the appellate process by 
submitting a notice of disagreement in January 1999.  
38 C.F.R. § 20.200, 20.201, 20.302.  The RO issued a 
statement of the case in February 1999, and the veteran 
attempted to perfect his appeal of the matter by filing a VA 
Form 9 with the Board in September 1999.  

By law, a substantive appeal consists of a properly completed 
VA Form 9, or other correspondence containing the necessary 
information.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take in 
order to perfect an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.202.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA purposes 
is a written notice that is sent to the claimant's latest 
address of record.  38 C.F.R. § 3.1(q) (2001).

Pursuant to 38 C.F.R. § 20.302(b), the veteran had until 
November 1999, one year from the date of mailing of the 
notification of the determination being appealed, to perfect 
his appeal as to the disability rating for his low back.  
However, that issue was certified to the Board by the RO in 
May 1999.  Certification of an appeal to the Board is 
normally done after receipt of the Form 9 on a particular 
issue.  38 C.F.R. § 19.35 (2001).  

Thereafter, in September 1999, the veteran submitted his 
substantive appeal to the Board, in the vehicle of an updated 
copy of a Form 9 previously submitted as to other issues.  
Although 38 C.F.R. § 20.300 requires the substantive appeal 
to be filed with the RO, the Board finds that some confusion 
may have been caused by the premature certification of the 
issue to the Board.  In other words, although the veteran was 
notified in his SOC transmittal letter in February 1999 that 
he needed to file his substantive appeal with the RO, that 
issue, among others, was certified to the Board in May 1999 
and his claims folder was forwarded to the Board for 
appellate review.  We also note that the indication that a VA 
Form 9 was not forwarded to the veteran with the February 
1999 SOC may have impeded his understanding of the required 
procedure at that time.  Moreover, having received the 
Board's June 1999 letter informing him that his file was in 
Washington, the veteran could very well have believed that 
any further contact, including his substantive appeal as to 
the low back rating issue, should be with the Board, since it 
was then the locus of his file.

We acknowledge that the veteran did not comply with the 
letter of the law in filing his substantive appeal as to his 
low back rating with the Board.  However, in view of his 
clear intention to proceed on that issue, and the procedural 
anomalies noted above in the RO's handling of the matter, the 
Board will exercise our discretion under the reasonable-
doubt/benefit-of-the-doubt doctrine to resolve this issue in 
favor of the veteran.

The Court of Appeals for Veterans Claims has held that the 
Board may waive the timely filing of a substantive appeal, 
even if the veteran has not submitted a request for extension 
of the time period in which to file the substantive appeal.  
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993)); but cf. Roy v. Brown, 
5 Vet. App. 554, 556 (1993) (holding that an extension of 
time in which to file a substantive appeal could not be 
granted unless a request for extension was made in accordance 
with the provisions of 38 C.F.R. § 20.303 (1999)).  In 
accordance with the Court's holding in Beyrle, the Board 
waives the filing of a timely substantive appeal in this 
case, in view of the factors noted above.



ORDER

Evaluation of service-connected degenerative arthritis of the 
cervical spine is increased from 20 percent to 30 percent.  

An evaluation in excess of 10 percent for service-connected 
post status thoracotomy and excision of tuberculoma with 
residual mild restrictive pulmonary disease is denied.  

An evaluation in excess of 10 percent for residual tender 
scar is denied.  

The veteran filed a timely substantive appeal regarding the 
issue of entitlement to a compensable evaluation for service-
connected degenerative joint disorder of the lumbar spine.  
This issue is properly before the Board for appellate review.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

